Citation Nr: 0906522	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death under 
38 C.F.R. § 1310, Dependents and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to May 
1967.  He died in March 1994.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Cleveland, Ohio, which denied the appellant's claim of 
service connection for the cause of the Veteran's death.  

Initially, the claim of service connection for the cause of 
the Veteran's death was denied in a January 1995 rating 
decision.  This decision is final.  38 U.S.C.A. § 7105; 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As a result, 
the current claim may be considered on the merits only if new 
and material evidence has been submitted since that time.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand the claim due to inadequate Veterans 
Claims Assistance Act (VCAA) compliance.  The appellant was 
sent a May 2004 letter which was inadequate with respect to 
VCAA notice compliance in two regards.  

The appellant's claim of service connection was previously 
denied by the RO in 1995.  At that time, the appellant did 
not file a notice of disagreement within one year and the 
decision became final.  See 38 U.S.C.A. § 7105.  Thereafter, 
the appellant filed this instant claim to reopen in May 2004 
alleging the cause of the Veteran's death, metastic 
pancreatic carcinoma, was the result of herbicide exposure 
while serving in Vietnam.  While the appellant's claim is a 
claim to reopen her initial cause of death claim, the RO did 
not provide the appellant with adequate notice to reopen a 
claim, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2004 letter did not address reopening at 
all.  The Board remands the claim for Kent compliant VCAA 
notice. 
 
The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that, unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a non-detailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  

The May 2004 letter provided notice that DIC benefits are 
available if the Veteran died on active duty or from a 
service connected injury, consistent 38 U.S.C.A. § 1310.  
Notice, however, was not provided for substantiation of the 
claim based on a condition not yet service-connected.  
Instead, the appellant was provided notice of the 
requirements for death benefits under 38 U.S.C.A. § 1318, 
which has an entirely different evidentiary requirement.  
Therefore, the Board must also remand for Hupp compliant 
notice of the requirements for 38 U.S.C.A. § 1310.

In light of the fact that the claim for DIC must be remanded, 
the Board takes this opportunity to develop the evidence of 
record.  In July 2004, the appellant submitted Authorization 
and Consent forms for the release of medical records relating 
to treatment the Veteran received for his pancreatic cancer.  
It was revealed that the Veteran received medical treatment 
from Dr. Revelle Russell and Dr. Stuart Merl for his 
pancreatic cancer.  The appellant provided that the medical 
records from Dr. Russell were sent to Wright Patterson 
Medical Center and that she requested the medical records to 
support her claim.  The records on file do not reflect the 
treatment received from Dr. Russell or Dr. Merl.  There is no 
showing that the RO notified the claimant of any inability to 
obtain these private medical records.  As such, the RO should 
assist the appellant in obtaining these relevant records.  
If, in the course of assisting the appellant, the RO is 
unable to obtain these relevant non-Federal records, it 
should provide the appellant with notice of that fact.  See 
38 C.F.R. § 3.159(e). 
 
Accordingly, the case is REMANDED for the following action:

1. Provide to the appellant all 
notification action required by the VCAA, 
Hupp, and Kent, supra, with respect to the 
38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2. Make reasonable efforts to obtain the 
relevant, private medical records 
reflecting treatment for the Veteran's 
pancreatic cancer from June 1973 to the 
time of his death, to include records from 
Dr. Russell and Dr. Merl.  All efforts to 
obtain the records should be fully 
documented.  If the RO is unable to obtain 
these records, notice should be provided 
to the appellant of this fact, and be 
consistent with the requirements found 
under 38 C.F.R. § 3.159(e).  

3.  Then, the RO should readjudicate the 
claim.  If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and her representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

